UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DARRELL COSTON, a resident of
Wake County,
Plaintiff-Appellant,
                                                                        No. 99-1423
v.

SEARS ROEBUCK AND COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, District Judge.
(CA-98-171-5-F)

Submitted: July 30, 1999

Decided: September 22, 1999

Before ERVIN,* WILKINS, and NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Darrell Coston, Appellant Pro Se. John Doughty Cole, Sr., HAYNS-
WORTH, BALDWIN, JOHNSON & GREAVES, Charlotte, North
Carolina, for Appellee.
_________________________________________________________________
*Judge Ervin participated in the consideration of this case but died
prior to the time the decision was filed. The decision is filed by a quorum
of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

OPINION

PER CURIAM:

In this action, Darrell Coston claimed that his former employer,
Sears, Roebuck & Co. (Sears), discharged him because of his race,
black, in violation of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e-5 (1994). The district court granted
Sears' motion for summary judgment. Coston timely appeals. We
affirm.

Coston worked as a sales associate in the lawn and garden depart-
ment of a Sears store in Raleigh, North Carolina, from January 1995
until his discharge for poor job performance in June of that year. His
employment record is replete with uncontroverted evidence of Cos-
ton's failings as an employee. He was repeatedly counseled for failing
to follow his work schedule, made errors on his cash register, was
reprimanded for selling floor models and giving discounts on mer-
chandise without authorization from management, and was the sub-
ject of at least one written customer complaint.

In this case there was no direct evidence of race discrimination.
Therefore, Coston had to rely on the indirect, burden-shifting method
of proof established in McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). Under McDonnell Douglas, the plaintiff has the initial
burden of establishing a prima facie case of discrimination. See id. at
802. Establishing a prima facie case gives rise to an inference of dis-
crimination, and the burden then shifts to the defendant to provide a
legitimate, nondiscriminatory reason for its action. See id. at 802-804.
The defendant's burden is one of production, not persuasion. See
Henson v. Liggett Group, Inc., 61 F.3d 270, 274-75 (4th Cir. 1995).
If the defendant provides evidence of a nondiscriminatory reason for
its action, the plaintiff must show by a preponderance of the evidence
that the proffered reason was a pretext for discrimination. See id. at
275.

In this case, Coston did not establish a prima facie case of discrimi-
nation. He was utterly unable to demonstrate that, at the time of his

                    2
discharge, he was performing his job in a satisfactory manner. See
Hughes v. Bedsole, 48 F.3d 1376, 1383 (4th Cir. 1995). Even if he
had established a prima facie case of discrimination, Sears came for-
ward with evidence showing a legitimate, nondiscriminatory reason
(poor job performance) for his discharge, and there is nothing in the
record to suggest that the reason is pretextual. In particular, Coston
did not demonstrate that race discrimination was the real reason for
the adverse employment action. See Gillins v. Berkeley Elec. Coop.,
Inc., 148 F.3d 413, 417 (4th Cir. 1998).

We accordingly affirm the district court's judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3